Title: To John Adams from Stevens Thomson Mason, 7 February 1800
From: Mason, Stevens Thomson
To: Adams, John



Sir
Phila Feby 7th 1800

I yesterday received your card of invitation for thursday next. The last Session I declined a similar invitation in terms which tho’ guarded against giving offence, would I thought have saved me the unpleasant necessity of being more explicit.
I am now constrained to say that it is, and will in future be, out of my power to accept such civilities from you.
Having read your answer to an address from some of the militia of Bath County in Virginia. I can not reconcile it to my feelings, or to a sense of duty, to hold any intercourse with a man (however great his elevation) who conceives himself justified in treating with such gross indignity a State, which has highly honored me with its confidence, and of which I feel a pride in calling myself a Citizen.

Stes. Thon. Mason